DETAILED ACTION
Claims 1-19 and 21 are pending before the Office for review.
In the response filed May 23, 2022:
Claims 1, 3-4, 8, 10-12, 15 and 17 were amended.
Claim 20 was canceled.
Claim 21 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein the oxygen-containing gas .." in lines 13.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 12-19 are rejected based off their dependency to claim 11.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over MILLER et al (U.S. Patent Application 2011/0165347).
With regards to claim 1, Miller disclose a method of forming patterned features on a  substrate, the method comprising the step of: providing the substrate within a reaction chamber; providing an inert gas to a remote plasma unit; providing a reactant gas to the reaction chamber, forming a first activated species by generating a remote plasma in the remote plasma unit, providing the first activated species to the reaction chamber for a first time interval and forming a second activated species within the reaction chamber for a second time interval (Paragraphs [0030]-[0040] discloses providing a substrate into a substrate processing chamber 400, which comprises a remote wherein an inert gas including argon, xenon, neon and/or helium is extended in the RPS 410 to for activated species wherein the activated species are flowed into the chamber plasm region 410 and a second gas can be provided into the chamber plasma region 420 through plasma system 410 and a substrate processing region 470).
Mill does not explicitly disclose wherein using a  direct plasma formed by an elected within the reaction chamber forming a second activated species within the reaction chamber wherein the first time interval and the second time interval overlap wherein the reactant gas is not suppled to the remote plasma unit
 However Miller discloses wherein the inert gas is flowed through the remote plasma unit, the reactant gas may be flowed into the chamber plasma region or substrate processing region below the shower head and the plasma may be ignited either in the chamber plasma region 420 or the substrate processing region 470 (Paragraphs [0037], [0041]) wherein the plasma in the substrate processing region may be ignited by applying an AC voltage between the shower head 453 and the pedestal or bottom of the chamber (Paragraph [0043]) wherein both the inert excited plasma effluents and the oxygen gas may be present at the same time as the oxygen gas is provided in an inert environment (Paragraphs [0020]-[0029]) rendering obvious wherein using a  direct plasma formed by an elected within the reaction chamber forming a second activated species within the reaction chamber wherein the first time interval and the second time interval overlap wherein the reactant gas is not suppled to the remote plasma unit.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the embodiment of Miller to include the remote plasma unit and direct plasma in the reaction chamber as rendered obvious by Miller because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired film using the plasma processing parameters as rendered obvious by Miller. MPEP 2143D
With regards to claim 2, Miller renders obvious wherein the inert gas is argon (Paragraph [0020], [0037]).
With regards to claim 7, Miller discloses wherein the power applied to formed the reactive species are optimized to form the desired plasma density for forming a smooth layer (Paragraph [0041]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the direct plasma power when forming the second reactive species to amounts including Applicant’s claimed amount of between 20 to 60W in order to form a plasma with a suitable plasma density for forming the film as rendered obvious by the modified teachings of Miller (Paragraph [0041], MPEP 2144.05(II)(A)).
With regards to claims 8-9, Miller renders obvious wherein the reactant gas is an oxygen containing gas wherein the oxygen-containing gas comprises one or more gases selected from the group comprising O2, CO2 and N2O (Paragraph [0037]).
With regards to claim 10, Mill renders obvious wherein the argon is delivered to the processing region for sufficient amount to time to form the desired layer (Paragraphs [0020]-[0026], [0037]-[0043]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the first time interval to amounts including Applicant’s claimed amount of 0.5 and 2 seconds in order to sufficiently form the film as rendered obvious by the modified teachings of Miller. (Paragraph [0020]-[0026], [0037]-[0043], MPEP 2144.05(II)(A)).
With regards to claim 21, Miller renders obvious wherein the electrode comprises an upper electrode and a lower electrode and wherein the substrate is provided between the upper electrode and the lower electrode (Paragraph [0043] discloses wherein the plasma is generated by applying a voltage between a shower head and a pedestal or bottom of a chamber).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 6-9 of Applicants response, filed March 23, 2022, with respect to the rejection(s) of claim(s) 1, 2 and 7-10 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MILLER et al (U.S. Patent Application 2011/0165347).
Applicant’s arguments, see pages 6-9 of Applicant’s response, filed March 23, 2022, with respect to 103 rejection of claims 3-6, 11-19 have been fully considered and are persuasive. Applicant’s amendments and arguments have overcome the rejection of record. The 103 rejection of claims 3-6 and 11-19 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713